DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	In response to the amendment filed 03 May 2021, claims 1, 7, 13 and newly added claims 19-21 are pending. 

Claim Rejections – 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1, 7, 13 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 7 and 13 recite a method comprising: 
selecting a test question from non-leaf-nodes of a pre-established knowledge graph as an interactive question for a current round, wherein the knowledge graph comprises the non-leaf-nodes indicating test questions, lines indicating test answers and leaf nodes indicating test results;
prompting the interactive question for the current round and displaying the interactive question;
receiving an interactive answer;
obtaining lines connected to the non-leaf node;

selecting content words from the respective words;
semantically matching the content words with test answers to obtain a matched target line;
determining a target node;
in response to the target node being a leaf node, displaying a test result; and
in response to the target node being a non-leaf node, displaying a next interactive question; wherein
when the target line is not determined, displaying the test answers corresponding to respective lines connected to the non-leaf node corresponding to the question, such that the user re-inputs a new interactive answer of the current round.
The limitations of selecting a test question, prompting the question, receiving an answer, obtaining lines connected to the question, segmenting the answer and selecting content words, matching the words with test answer in the graph, and displaying a test result or a next question, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 
That is, other than reciting the method is “based on a test-type application installed in a terminal”, wherein the test-type application performs the steps utilizing a microphone and a dialog box of the terminal in claim 1, a “processor” configured by a test-type application to perform the steps in claim 7, and a computer-readable medium performing the method based on a test-type application installed in a terminal as in claim 13, nothing in the claim elements precludes the steps from practically being performed in the mind. 

This judicial exception is not integrated into a practical application. In particular, the claim only recites a terminal with a processor configured by a test-type application to perform the claimed steps. The processor and terminal in these steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions of selecting a question and analyzing an answer in view of a knowledge graph) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Furthermore, the use of a dialog box and microphone to prompt and receive an answer and display results constitutes no more than use of generic computer components as a tool to perform the abstract idea. See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor with a dialog box and microphone to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are not patent eligible.
Dependent claims 19-21 recite the same abstract idea as in their respective parent claims, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. These claims further recite the semantic matching comprises inputting test scores and auxiliary information into a pre-trained model and determining the matched target line according to a test answer output by the model. Utilizing a pre-trained model to determine the matched target line constitutes no more than generally linking the use of the judicial exception to a particular environment or field of use (. See MPEP 2106.05(h).

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7 and 13 recite “prompting by the test-type application, the interactive question for the current round in a form of speech via a microphone of the terminal”. It is not clear from the wording of this limitation what the “prompting” is referring to, and how this prompting relates to the interactive question and the microphone. 
Dependent claims 19-21 inherit the deficiencies of their respective parent claims, and are thus rejected for the same reasons. 

Response to Arguments
6.	Applicant's arguments filed 03 May 2021 have been fully considered but they are not persuasive. Applicant points to the interactive method in claims 1, 7 and 13 of prompting a question, receiving an answer, and displaying a result, a next answer, or test answers so that the user re-inputs a new answer, and argues that this implementation of questions and answers using dialog and conversation improves user experience over prior art methods. Applicant argues that results in a practical application of any alleged judicial exception. This argument is not found persuasive. As detailed in the rejection, the concept of prompting a question, receiving an answer, and deciding to display a result, a next answer or a different prompt for the same question, is an abstract idea in itself, and could be performed solely by a person interacting with the user, such as orally or using a pen and paper. The use of a terminal with a microphone and dialog box to interact with the user constitutes no more than the use of generic computer . 
	Applicant further argues that the claims recite a technological improvement, and are eligible for reasons similar to those in Enfish and McRO. However, the claims in Enfish were found to be eligible because they were drawn to a particular data storage and retrieval system for a computer memory which improved computer performance. Similarly, the claims in McRO were found to be directed to a particular computerized lip synchronization process which allowed computers to produce accurate synchronization and facial expressions in animated characters that previously only could be produced by human animators. The instant claims on the other hand do not recite any particular limitations which improve computer performance or computer interfaces, but merely utilize generic computer components (a microphone and dialog box) to interact with a user. The nature of the information being exchanged with the user (e.g. the particular questions and answers) does not improve the functioning of the computer interface. 
	Applicant further argues that the interactive nature of the questions and answers represents an improvement over prior art methods which are not flexible in this manner. However, any such improvement is not an improvement to the functioning of a computer or to user interfaces, but would instead be an improvement to the idea of questioning a person, which is an idea that existed in the pre-computer world. This is not sufficient to direct the claims to significantly more. 

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Peter R Egloff/
Primary Examiner, Art Unit 3715